          Case 1:19-cv-05246-RA Document 35 Filed 04/17/20 Page 1 of 1



                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
                                                                      DATE FILED: 4-17-20
 LAIDLAW & COMPANY (UK) LTD.,

                                      Petitioner,
                                                                     No. 19-CV-5246 (RA)
                               v.
                                                                            ORDER
 JOHN MICHAEL MARINACCIO,

                                      Respondent.


RONNIE ABRAMS, United States District Judge:

       In light of the COVID-19 crisis, the Court will hold the hearing in this case scheduled for

April 24, 2020 at 12:30 p.m. by telephone. The parties shall use the dial-in information provided

below to call in to the conference:

       Call-in Number: (888) 363-4749
       Access Code: 1015508

Counsel should also review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Date: April 17, 2020
      New York, New York
                                                         _______________________________
                                                         RONNIE ABRAMS
                                                         United States District Judge
